IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20303
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EMILIO DANIEL PARKER,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-631-1
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Emilio Daniel Parker appeals his conviction and sentence

following his guilty plea for being a felon in possession of a

firearm.   Parker argues that 18 U.S.C. § 922(g)(1) is

unconstitutional on its face and as applied in his case.   Parker

does not dispute that the firearm that he possessed in Texas was

manufactured in another state.   However, he argues that the mere

passage over state lines at some unspecified time in the past is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20303
                               -2-

not sufficient to establish the firearm’s nexus with interstate

commerce.

     Parker concedes that the court has upheld the

constitutionality of 18 U.S.C. § 922(g)(1) and has rejected his

argument that the mere movement of a firearm across state lines

does not constitute a substantial effect on interstate commerce.

See United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996);

United States v. Daugherty, 264 F.3d 513, 517 (5th Cir. 2001),

cert. denied, 534 U.S. 1150 (2002).   He argues that he is raising

these issues to preserve them for further review.

     This court is bound by its precedent absent an intervening

Supreme Court decision or a subsequent en banc decision.     See

United States v. Short, 181 F.3d 620, 624 (5th Cir. 1999).

Parker’s conviction is AFFIRMED.